Citation Nr: 0822209	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-22 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Eligibility to nonservice connected disability pension.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1958, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 administrative decision 
of the RO in Louisville, Kentucky, which denied entitlement 
to non-service connected pension benefits.  


FINDING OF FACT

The veteran did not serve on active duty during a period of 
war.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits, qualifying wartime military 
service by the veteran, have not been met.  38 U.S.C.A. §§ 
101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 3.1(e, f), 
3.2, 3.3, 3.6 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The veteran contends that he is entitled to nonservice- 
connected disability pension.  His Department of Defense Form 
214 (DD214), Certificate of Release or Discharge from Active 
Duty, indicates that he served on active duty from January 
17, 1956 to February 6, 1958.

The Korean Conflict is considered a period of war under the 
law, and is, in relevant part, defined as ending on January 
31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e) (2007).  
The veteran's active service began almost a year after the 
conclusion of this period of war.

The period of war for the Vietnam Era is defined as beginning 
on August 5, 1964.  38 C.F.R. § 3.2(f)(2007).  The veteran's 
active service ended several years prior to this date.  

The veteran argues in his May 2005 Form 9 that he had service 
in the Reserves during a period of war and that this service 
should entitle him to pension benefits.

The veteran's DD214 does reflect enrollment in the Reserves.  
The veteran entered active duty from inactive duty, rather 
than direct enlistment, in January 1956.  

The calculation of creditable service for basic pay purposes 
notes seven month, 29 days of prior service, from prior to 
January 1956.  The veteran has not indicated that he was on 
active duty in that period.  Service in the Reserves does not 
qualify the veteran for pension benefits.  Inactive duty is 
not qualifying and inactive duty for training (INACDUTRA) is 
not considered full-time, active duty.  See 38 C.F.R. 
§ 3.6(d)(2007).  As such, his service prior to January 1956 
does not qualify him.  Furthermore, that service still would 
not have been during a period of war, as seven months, 29 
days prior to January 1956 would have been in April 1955, 
after the conclusion of the Korean Conflict.  

The veteran's DD214 also lists a five year, five month 
obligation to the Reserves upon separation.  Unless called to 
active duty, active Reserve service also does not qualify for 
pension purposes.  At most, the veteran would have been 
called to active duty for training (ACDUTRA).  ACDUTRA, 
however, is specifically exempted from the definition of 
active duty.  38 C.F.R. § 3.6(b)(1) (2007).  Without evidence 
that the veteran was recalled or reenlisted to full, active 
duty status during a period of war, service in the Reserves 
does not qualify the veteran for pension benefits.  The file 
does not reflect such a recall or reenlistment and the 
veteran has not alleged such.  Furthermore, the Reserve 
obligation termination date was January 6, 1963, prior to the 
beginning of the Vietnam Era, in August 1964.  

The claim cannot be substantiated on the facts as alleged or 
shown by the record.  The Board sees no possible way to grant 
this claim in accordance with the law.  In Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the U.S. Court of Appeals for 
Veterans Claims (Court) held that where the law, and not the 
evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  In this case, the veteran lacks 
legal entitlement to nonservice- connected disability pension 
due to insufficient qualifying service.

The Board is not unsympathetic to the veteran's claim.  The 
Board is aware of his statements that he is in dire financial 
straits.  The Board does not doubt the sincerity of his 
claim.  Unfortunately, the Board simply cannot grant this 
claim on the merits.

The Board believes that the disposition of the pension issue 
is based upon the operation of law.  As discussed above, the 
appellant did not have sufficient active duty service 
required under the law to be eligible for the nonservice- 
connected disability pension.  The relevant facts are not in 
contention.  The Court has held that the VCAA has no effect 
on an appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).



ORDER

Eligibility to nonservice connected disability pension is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


